PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $100.00 for expenses incurred when respondent wrongfully suspended his motor vehicle driver’s license, causing his car to be impounded while he was traveling in New Matamoras, Ohio.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method to reimburse claimant for his sustained loss; therefore, the claim has been submitted to this Court for determination.
Accordingly, the Court makes an award to claimant in the amount of $100.00.
Award of $100.00.